DETAILED ACTION

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 6, 7, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Olive et al, U.S. Patent No. 10,175,937 (hereinafter Olive) in view of Lee et al, U.S. Patent Application Publication No. 2019/0394554 (hereinafter Lee).
	Regarding claim 1, Olive discloses a method for selectively emulating the audio performance of a user selected set of virtualized headphones from among a plurality of user selectable sets of virtualized headphones, each set of virtualized headphones within the plurality of sets of virtualized headphones corresponding to a particular model of physical headphones and having particular audio performance characteristics, wherein the method comprises:
	providing a set of reference physical headphones (from Figure 1, see 136) having native audio performance characteristics and comprising:
	a power source;
	a digital signal processor (DSP) (from Figure 1, see 108) coupled to the power source;

	a set of audio inputs (from Figure 1, see 104) coupled to the DSP, including a digital audio data input and an analog audio signal input; and
	a set of speakers (from Figure 1, see 116) coupled to DSP and by which analog audio signals are output;
	providing a media player (from Figure 5, see 500) configured for communicating digital audio data or analog audio signals to the set of reference physical headphones while in an audio play or playback mode;
	providing a library (from Figure 1, see 134) storing a sound profile for each set of virtualized headphones, each sound profile corresponding to audio performance characteristics of the set of virtualized headphones relative to the native audio performance characteristics of the reference physical headphones; and
	providing a user interface (from Figure 3, see 300) that presents visual indications of multiple user-selectable virtualized headphones; and
	performing a virtualized headphones emulation process comprising:
	receiving user input (from Figure 8, see 808) by way of the user interface to establish a first or next selected set of virtualized headphones;
	storing in the memory of the reference physical headphones a current sound profile (from Figure 1, see 138) corresponding to the first or next selected set of virtualized headphones; 
	receiving (from Figure 4, see 410) at the reference headphones digital audio data or analog audio signals output by the media player;

	converting (from Figure 1, see 112) the transformed digital audio data into transformed audio signals; and
	producing (from Figure 8, see 810) with the set of speakers transformed sounds using the transformed analog audio signals to emulate the audio performance characteristics of the first or next selected set of virtualized headphones. 

	Still on the issue of claim 1, Olive does not teach that the power source is a set of power sources. All the same, Lee discloses that the power source is a set of power sources (see paragraph 0044). Therefore, it would have been obvious to one of ordinary skill in the art to modify Olive wherein the power source is a set of power sources as taught by Lee. This modification would have improved the system’s convenience by increasing the use time of the headphones as suggested by Lee. 

	Regarding claim 2, see Figure 8 of Olive.
	Regarding claim 3, see Figure 1 of Olive.

	Regarding claim 6, see Figure 1 of Olive.
	
	Regarding claim 7, Olive discloses a headphone system comprising:

	a power source;
	a set of audio inputs (from Figure 1, see 104) configured for receiving digital audio data or analog audio signals;
	a memory (from Figure 1, see 122) coupled to the power source and storing a current sound profile (from Figure 1, see 138) establishing audio performance characteristic of a current set of virtualized headphones relative to the native audio performance characteristics of the set of reference physical headphones;
	a digital signal processor (DSP) (from Figure 1, see 108) coupled to the power sources, the set of audio inputs, and the memory, wherein the DSP is configured to process received digital audio data in accordance with the current sound profile to generate transformed digital audio data; 
	a digital to analog converter (DAC) (from Figure 1, see 112) configured to receive transformed digital audio data generated by the DSP; and
	a set of speakers (from Figure 1, see 116) coupled to the DAC and configured for producing transformed sounds by outputting the transformed analog audio signals to emulate the audio performance characteristics of the current set of virtualized headphones. 

	Still on the issue of claim 7, Olive does not teach that the power source is a set of power sources. All the same, Lee discloses that the power source is a set of power sources (see paragraph 0044). 

	Regarding claim 11, see Figure 1 of Olive.
	Regarding claim 12, see Figure 1 of Olive.

	Regarding claim 15, see Figure 1 of Olive.
	
Allowable Subject Matter
3.	Claims 4, 5, 8-10, 13, 14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
November 18, 2021

/OLISA ANWAH/Primary Examiner, Art Unit 2652